United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
COMMAND CONTROL OCEAN
SURVEILLANCE CENTER, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1259
Issued: October 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 5, 2007 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated March 13, 2007 and a July 18, 2006 decision denying
his request for subpoenas. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office abused its discretion in denying appellant’s
request to postpone a scheduled hearing and conducting a review of the written record;
(2) whether the Office properly denied his requests for subpoenas; and (3) whether appellant met
his burden of proof to establish that he had a permanent aggravation of allergic rhinitis or
disability causally related to factors of his federal employment.

FACTUAL HISTORY
This is appellant’s third appeal to the Board. By order dated December 20, 1999, his
appeal was dismissed by the Board at his request.1 In a decision dated December 4, 2002, the
Board remanded the case to the Office for development of a statement of accepted facts and
specific questions to be addressed by an allergy specialist as to whether he sustained allergic
reactions or allergy-related conditions causally related to factors of his work environment. If so,
whether appellant sustained any periods of compensable disability.2 The law and the facts of the
previous Board decisions and orders are incorporated herein by reference.3
On April 1, 2003 the Office referred appellant to Dr. Edward Federman, a Board-certified
pulmonologist, for a second opinion evaluation. By report dated July 9, 2003, Dr. Federman
noted his review of the medical records, appellant’s preexisting allergy to house dust and
employment history, including exposure to dust in a warehouse environment from November 28,
1995 to June 12, 1996.4 He provided examination findings and performed pulmonary function
testing (PFT) that demonstrated a moderate restrictive ventilatory defect which had improved
since 1997. Computerized tomography of the chest was negative. Dr. Federman diagnosed
allergic rhinitis with no evidence of pulmonary fibrosis or interstitial lung disease. In answer to
specific Office questions, appellant had no evidence of exercise limitation and that, while he
continued to suffer from allergic rhinitis on the basis of preexisting allergies including a dust
allergy, there was no evidence of any exacerbation of this condition based on his work exposure.
Thus, his current condition was not caused, aggravated, precipitated or accelerated by
employment-related dust exposure and any work-related condition had ceased. Dr. Federman
concluded that appellant had no total disability related to the work exposure of 1995 to 1996 and
that his prognosis was excellent but that he should avoid workplace exposures where dust or
other allergens were present.
By decision dated September 19, 2003, the Office denied the claim.
On October 15, 2003 appellant requested a hearing. In an April 22, 2004 decision, an
Office hearing representative remanded the case for Dr. Federman to determine if appellant had
any periods of work-related aggravation of his allergic rhinitis. In a report dated June 4, 2004,
Dr. Federman noted that appellant was exposed to minimal levels of dust at work from
November 18, 1995 to June 12, 1996. Upon review of the medical record, he opined that
appellant experienced an aggravation of his allergic rhinitis but was not disabled due to this dust
exposure because his only symptoms were a minor irritation and cough which were relieved by
wearing a dust mask.

1

Docket No. 99-1632 (issued December 20, 1999).

2

Docket No. 02-1605 (issued December 4, 2002).

3

The record also contains documentary and medical evidence regarding claims adjudicated by the Office under
file numbers 131107829 and 131118205. The instant claim was adjudicated under file number 131139424.
4

Appellant was removed from employment effective September 12, 1996 due to his physical inability to perform
the position.

2

On July 19, 2004 the Office accepted that appellant sustained a temporary aggravation of
preexisting allergic rhinitis from November 28, 1995 to July 12, 1996. By decision dated
July 19, 2004, the Office denied that appellant had any periods of disability causally related to
the work injury.
On August 15, 2004 appellant requested a hearing and on October 12, 2004, requested
that documents and specific witnesses be subpoenaed. In an April 7, 2005 decision, an Office
hearing representative denied his request for subpoenas. A hearing scheduled for April 26, 2005
was postponed at appellant’s request. On July 18, 2006 an Office hearing representative again
denied appellant’s request for subpoenas. Appellant did not appear at the hearing, rescheduled
for July 31, 2006. On October 25, 2006 he was notified that the hearing had been rescheduled
for December 5, 2006. On November 14, 2006 appellant requested a postponement, stating that
he would be out of the country. By letter dated December 18, 2006, the Office denied his
request for a postponement and advised that a review of the written record would be conducted.
By decision dated March 13, 2007, an Office hearing representative affirmed the July 19, 2004
decision.
LEGAL PRECEDENT -- ISSUE 1
Section 10.622 of the Office’s regulations provides that once an oral hearing is scheduled
and the Office has sent the claimant the appropriate written notice, the oral hearing cannot be
postponed at the claimant’s request except where the claimant is hospitalized for a reason that is
not elective or where the death of the claimant’s parent, spouse or child prevents attendance at
the hearing. When the request to postpone the hearing does not comport with these requirements
and it cannot be accommodated on the docket during the same hearing trip, no further
opportunity for an oral hearing will be provided. Instead a review of the written record will be
performed or, at the discretion of the hearing representative, a teleconference will be held.5
ANALYSIS -- ISSUE 1
The Board finds that the Office acted within its discretion in denying appellant’s request
to postpone a scheduled hearing and in conducting a review of the written record. Section
10.622 of the Office’s regulation provides that, once the oral hearing is scheduled and the Office
has sent appellant the appropriate written notice, the oral hearing cannot be postponed at the
claimant’s request except where the claimant is hospitalized for a reason that is not elective or
where the death of the claimant’s parent, spouse or child prevents attendance at the hearing.
When the request to postpone the hearing does not comport with these requirements and it
cannot be accommodated on the docket during the same hearing trip, no further opportunity for
an oral hearing will be provided. Instead a review of the written record will be performed or, at
the discretion of the hearing representative, a teleconference will be held.6 In this case, on
October 25, 2006 appellant was notified that the hearing had been rescheduled on
December 5, 2006. In November 2006, he requested a postponement because he would be out of
the country. On December 18, 2006 the Office notified him that a postponement would not be
5

20 C.F.R. § 10.622(b), (c).

6

Id.

3

granted and a review of the written record would be conducted. As appellant did not indicate
that his reason for requesting a postponement was his hospitalization or a death in the family, the
Office hearing representative acted properly in denying the requested hearing and conducting a
review of the written record instead.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of the Federal Employees’ Compensation Act provides that the Secretary of
Labor, on any matter within her jurisdiction, may issue subpoenas for and compel the attendance
of witnesses within a radius of 100 miles. This provision gives the Office discretion to grant or
reject requests for subpoenas. The implementing Office regulation provides that subpoenas for
documents will be issued only where the documents are relevant and cannot be obtained by any
other means. The Office hearing representative retains discretion on whether to issue a
subpoena.7 A claimant may request a subpoena only as part of the hearings process and no
subpoena will be issued under any other part of the claims process. To request a subpoena, the
requestor must submit the request in writing and send it to the hearing representative as early as
possible but no later than 60 days (as evidenced by postmark, electronic marker or other
objective date mark) after the date of the original hearing request.8 Subpoenas for witnesses will
be issued only where oral testimony is the best way to ascertain the facts9 and in requesting a
subpoena, a claimant must explain why the testimony is relevant to the issues in the case and
why a subpoena is the best method or opportunity to obtain such evidence because there is no
other means by which the testimony could have been obtained.10 The function of the Board on
appeal is to determine whether there has been an abuse of discretion.11
ANALYSIS -- ISSUE 2
In this case, appellant requested subpoenas for the production of documents and the
appearance of various personnel. The Board, however, finds that the Office hearing
representative did not abuse her discretion in denying appellant’s subpoena requests. In
requesting a subpoena, a claimant must explain why the testimony is relevant to the issues in the
case and why a subpoena is the best method or opportunity to obtain such evidence because there
is no other means by which the testimony could have been obtained.12 Appellant did not show
why the information he sought could not be obtained other than through the subpoena process.13

7

20 C.F.R. § 10.619.

8

Id. at 10.619(a)(1).

9

Gregorio E. Conde, 52 ECAB 410 (2001).

10

20 C.F.R. § 10.619(a)(2).

11

Gregorio E. Conde, supra note 9.

12

Claudio Vazquez, 52 ECAB 496 (2001).

13

Janet L. Terry, 53 ECAB 570 (2002).

4

The Office hearing representative did not abuse her discretion in not issuing subpoenas as
requested by appellant.14
LEGAL PRECEDENT -- ISSUE 3
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of claimant’s own conduct as an independent intervening cause. The basic rule is
that, a subsequent injury, whether an aggravation of the original injury or a new and distinct
injury, is compensable if it is the direct and natural result of a compensable primary injury.15
Under the Act,16 when employment factors cause an aggravation of an underlying condition, the
employee is entitled to compensation for the periods of disability related to the aggravation.
When the aggravation is temporary and leaves no permanent residuals, compensation is not
payable for periods after the aggravation has ceased, even if the employee is medically
disqualified to continue employment because of the effect work factors may have on the
underlying condition.17
Under the Act, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in the Act.18 Furthermore, whether a
particular injury causes an employee to be disabled for employment and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative
and substantial medical evidence.19
ANALYSIS -- ISSUE 3
The Board finds that appellant did not sustain a permanent aggravation of his preexisting
allergic rhinitis condition. As discussed in the Board’s December 4, 2002 decision,20 in a
February 15, 1996 report, Dr. Brian P. Frist, Board-certified in internal medicine and
14

Id.

15

Larson, The Law of Workers’ Compensation § 10.01 (December 2000); see Charles W. Downey, 54 ECAB
421 (2003).
16

5 U.S.C. §§ 8101-8193.

17

See Raymond W. Behrens, 50 ECAB 221 (1999).

18

Cheryl L. Decavitch, 50 ECAB 397 (1999).

19

Fereidoon Kharabi, 52 ECAB 291 (2001).

20

Supra note 2.

5

endocrinology, noted that appellant had been subjected to adverse working conditions which
caused an exacerbation of his allergy symptoms. A March 11, 1996 report with an illegible
signature, noted that appellant had dust problems at work which caused fatigue due to sleep loss.
Allergic rhinitis and bronchitis by history were diagnosed. An employing establishment
physician, Dr. Roy S. Kennon, Board-certified in occupational medicine, provided an April 1,
1996 report in which he noted appellant’s complaints of frequent coughing at work and multiple
allergies with increased symptomatology secondary to work exposure.
Dr. Kennon
recommended an air-purifying respirator. In a May 29, 1997 attending physician’s report,
Dr. David F. Polster, a Board-certified pulmonologist, noted a history of allergic reactions to
dust, dirt and fungi, abnormal PFTs and positive allergy testing. He diagnosed allergic rhinitis
and checked “yes” to a form question, indicating that the condition was employment related.
Dr. Polster also advised that appellant had no disability. Appellant submitted no further relevant
medical evidence.21 In reports dated July 9, 2003 and June 4, 2004, Dr. Federman, who
performed a second opinion evaluation for the Office, diagnosed allergic rhinitis that preexisted
appellant’s work exposure to dust. He opined that appellant had a temporary aggravation due to
employment exposure but that this condition ceased on June 12, 1996.
While these reports are sufficient to establish that in the period appellant was working in
a dusty work environment his preexisting allergic rhinitis was exacerbated, none addressed
whether the work-related aggravation was permanent. These reports are therefore insufficient to
establish that any aggravation of appellant’s accepted condition was permanent. Rather, they
establish that he sustained a temporary aggravation of his preexisting allergic rhinitis, which had
resolved by June 12, 1996. Furthermore, the opinions are insufficient to establish that appellant
was disabled at any time due to the accepted conditions. Dr. Frist and Dr. Kennon did not
provide an opinion regarding appellant’s ability to work and medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of diminished probative value on
the issue of causal relationship.22 Dr. Polster and Dr. Federman advised that appellant had no
disability. As the record contains no medical opinion that appellant was disabled from the
accepted temporary aggravation of allergic rhinitis, he failed to meet his burden of proof.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for a postponement of a scheduled hearing and conducting a review of the written record instead
or in denying his request for subpoenas. The Board further finds that appellant did not meet his
burden of proof to establish that he sustained a permanent aggravation of his allergic rhinitis
causally related to employment factors and did not establish that he sustained any disability from
the accepted temporary aggravation.

21

The record does contain medical reports concerning orthopedic conditions and an eye injury, not relevant to
this case.
22

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 13, 2007 and July 18, 2006 be affirmed.
Issued: October 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

